Exhibit 10.1



EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is entered into on this 1st day of
September, 2015, by and between NCI Building Systems, Inc., a Delaware
corporation (“NCI”), and Norman C. Chambers (“Executive”).
WHEREAS, Executive currently serves as the President and Chief Executive Officer
(“CEO”) of NCI and the Chairman of NCI’s Board of Directors (the “Board”); and
WHEREAS, NCI and Executive intend for Executive to continue in such roles for
the periods set forth herein, and also desire to set forth certain agreed-to
succession matters with respect to these roles.
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, NCI and
Executive hereby agree as follows:
1.Term; Duties and Responsibilities.
(a) Service as President and CEO. Executive shall continue in his current
position of President and CEO of NCI through March 31, 2018 or such earlier date
as the Board determines with respect to either or both of such positions (March
31, 2018, or such earlier date, the “Transition Date”). In such capacity,
Executive shall have such duties and responsibilities as are commensurate with
such roles and consistent with his historic duties and responsibilities in such
roles. On the Transition Date, Executive shall relinquish the title and duties
of President or CEO of NCI (or both) and any positions held by Executive in any
subsidiaries or affiliates of NCI and, if the Transition Date is prior to March
31, 2018, shall serve as NCI’s Executive Chairman until March 31, 2018, subject
to the discretion of the Board and his re-election by NCI’s stockholders at the
2017 annual meeting. If the Board determines that Executive shall relinquish the
President position prior to March 31, 2018 but not the CEO position, the
Transition Date shall not occur until the Board determines that Executive shall
relinquish the CEO position (or March 31, 2018, if Executive is still serving as
CEO on such date). NCI and Executive agree that, while serving as NCI’s
Executive Chairman, Executive shall remain an employee of NCI. Executive’s
continued service as Executive Chairman during the period after March 31, 2018
shall be subject to the mutual agreement of the parties and any required action
of NCI’s stockholders. Executive agrees to relinquish the title of President of
NCI prior to the Transition Date if the Board approves the appointment of a new
President of NCI prior to the Transition Date.
(b) Services as Executive Chairman. During the period between the Transition
Date and March 31, 2018, Executive shall hold the position solely of Executive
Chairman, subject to the discretion of the Board and provided that Executive is
re-elected by NCI’s stockholders at the 2017 annual meeting, and shall perform
such duties as are customarily associated with such position and shall also
perform such other duties as may be reasonably requested by NCI’s President and
CEO and/or the Board. NCI and Executive agree that Executive’s time commitment
during the period Executive serves as Executive Chairman will be less than that
required from Executive during the period Executive serves as CEO, but both NCI
and Executive expect that Executive’s level of services at all times Executive
serves as Executive Chairman will not be less than twenty percent (20%) of the
average level of bona fide services performed by Executive over the immediately
preceding 36-month period.
2.    Compensation.
(a) From the date of this Agreement through the 90-day period following the
Transition Date (but not beyond March 31, 2018), Executive shall continue to
receive compensation and benefits at levels that are not less than the levels in
effect as of the date of this Agreement. The fiscal year during which such
90-day (or shorter) period ends is referred to herein as the “Transition Fiscal
Year.” For avoidance of doubt, in respect of Executive’s service prior to such
90th day:
(i) NCI shall pay to Executive base salary at an annual rate of not less than
$825,000 (“Base Salary”), less normal withholdings, payable under NCI’s payroll
practices from time to time.

 

--------------------------------------------------------------------------------



(ii) Executive shall have a target annual bonus of not less than one hundred
percent (100%) of his Base Salary for each full fiscal year performance period
prior to the Transition Fiscal Year and a pro-rated target annual bonus for the
Transition Fiscal Year (reflecting the different amounts of Base Salary and/or
target annual bonus in effect during the fiscal year), the payment of which
shall be dependent on the attainment of such NCI and individual performance
goals as shall be established for Executive by the Compensation Committee of the
Board (the “Compensation Committee”) pursuant to the terms of NCI’s annual bonus
program.
(iii)    Executive shall be eligible to receive long-term incentive awards, as
determined by the Compensation Committee in its sole discretion, provided that
he is employed by NCI on the date of grant of any such award. Any such long-term
incentive awards shall be granted pursuant to, and subject to the terms and
conditions of, NCI’s Amended and Restated 2003 Long-Term Incentive Plan (the
“2003 Plan”) and such other terms and conditions set forth in the applicable
award agreement, which award agreement shall be consistent with the terms of the
Restricted Stock and Performance Share Award Agreement 2014 Award dated as of
December 15, 2014, to which Executive is a party (the “2014 LTI Award
Agreement”), and shall also include the Transition Vesting Provisions set forth
in clause (iv) below. For clarity, an award agreement shall be “consistent with
the 2014 LTI Award Agreement”, (x) with respect to awards the vesting of which
is based solely on continued service (a “Service Award”), if the effect of a
termination of employment or the occurrence of a Change in Control is consistent
with Exhibit A to the 2014 LTI Award Agreement and (y) with respect to awards
the vesting of which is based on continued service and the achievement of a
“Performance Objective” (as defined in the 2003 Plan or any successor thereto)
(a “Performance Award”), if the effect of a termination of employment or the
occurrence of a Change in Control is consistent with Exhibit B to the 2014 LTI
Award Agreement.
(iv)    Each long-term incentive award granted to Executive that is either
granted after the date of this Agreement or is outstanding on the date of this
Agreement, including, without limitation, Executive’s 2014 LTI Award Agreement,
shall include or is hereby amended to incorporate, in addition to any other
vesting rights in such awards, the Transition Vesting Provisions described in
this clause (iv). The “Transition Vesting Provisions” shall provide that (A) the
definitions of “Cause” and “Good Reason” under this Agreement shall apply to
such award; (B) NCI’s termination of Executive’s employment other than for Cause
or Executive’s resignation with Good Reason, in each case prior to March 31,
2018, shall not cause a forfeiture with respect to the award and (x) any
unvested Service Award that is not in the form of restricted stock shall
continue to vest without respect to any future service requirements for three
years following the date of termination (with any remainder being forfeited),
(y) any unvested Service Award that is in the form of restricted stock shall
vest in full as of the date of termination and (z) any Performance Award shall
be entitled to the earned portion of such Performance Award as determined by the
Compensation Committee, without pro-ration, as if Executive remained employed
until the scheduled payment date of such Performance Award or until the third
anniversary of the date of termination, whichever is earlier (with any remainder
being forfeited); and (C) on March 31, 2018, Executive’s employment shall be
deemed to be terminated in a termination to which the foregoing clause (B)
applies; provided, however, that upon a breach by Executive of Executive’s
covenants set forth in the award agreement, any Performance Awards or Service
Awards as to which the period of service (determined without regard to this
paragraph) or performance has not yet ended at the time of such breach shall be
forfeited. Upon any termination of employment other than a termination covered
by this Section 2(a)(iv), the terms of this Section 2(a)(iv) shall be in
addition to any other vesting rights in the applicable award agreement.
(v)    With respect to the Service Award of restricted stock units made to
Executive in the first quarter of 2015, in addition to the Transition Vesting
Provisions, such Service Award shall vest on a daily basis during the three-year
vesting period applicable thereto.
(b)    For the period commencing upon expiration of the 90-day post-Transition
Date period described in Section 2(a) during which Executive serves as Executive
Chairman, Executive shall be entitled to the following compensation and
benefits: (i) NCI shall pay to Executive a base salary at a rate determined by
the Compensation Committee taking into account Executive’s duties, agreed upon
time commitment and competitive practice (“Post-Transition Base Salary”), less
normal withholdings, payable under NCI’s payroll practices from time to time,
provided, however, in no event shall the sum of the Post-Transition Base Salary
plus the target annual bonus determined pursuant to clause (ii) below be less
than fifty percent (50%) of the sum of Executive’s Base Salary and target annual
bonus in effect under Section 2(a)(i) and (ii) immediately prior to the
Transition Date;
(ii) Executive shall have a target annual bonus of such percentage (not to
exceed 100%) of the Post-Transition Base Salary as determined by the
Compensation Committee taking into account Executive’s duties, time commitment
and competitive practice for the applicable fiscal performance period (prorated
for the Transition Fiscal Year), the payment of which shall be dependent on the
attainment of such NCI and individual performance goals as shall be established
for Executive by the Compensation Committee in its sole discretion and pursuant
to the terms of NCI’s annual bonus program; and
(iii) Executive shall be eligible to receive long-term incentive awards under
the 2003 Plan (or any successor thereto) with respect to the Transition Fiscal
Year and each fiscal year Executive serves as Executive Chairman, in an amount
as determined by the Compensation Committee in its sole discretion, provided
that he is employed by NCI on the date of grant of any such award. Any such
long-term incentive award shall be granted pursuant to, and subject to the terms
and conditions of, the 2003 Plan (or any successor thereto) and such other terms
and conditions set forth in the applicable award agreement, which award
agreement shall be consistent with the 2014 LTI Award Agreement and shall also
include the Transition Vesting Provisions.
(c) NCI shall provide Executive with appropriate office space and administrative
assistance through the earlier of (i) March 31, 2018, or (ii) the date of his
termination of employment for any reason. In addition, during his period of
employment pursuant to this Agreement, Executive shall continue to participate
in the benefit plans and policies made available to the senior executives of the
Company, including those related to accrual of vacation time, reimbursement of
expenses and retirement benefits.
3.    Termination of Employment.
(a) If prior to March 31, 2018, NCI terminates Executive’s employment other than
for Cause (as defined in subsection (g) hereof), death or Disability (as defined
in the 2003 Plan) or Executive resigns from employment with Good Reason (as
defined in subsection (h) below) then (1) NCI shall pay to Executive an amount
equal to the greater of (A) one times the annual rate of Executive’s
then‑current base salary or (B) if Section 2(a)(i) is in effect on the date of
termination, based on the highest rate of Executive’s base salary paid under
Section 2(a)(i), or if Section 2(b)(i) is in effect on the date of termination,
based on the highest rate of Executive’s base salary paid under Section 2(b)(i),
the sum of (X) the balance of such base salary that would have been paid to him
during the fiscal year in which such termination occurs (the “Fiscal Year of
Termination”), plus (Y) such base salary for each subsequent fiscal year ending
prior to March 31, 2018, plus (Z) such base salary through March 31, 2018, in
each case payable in a single lump sum in cash within sixty (60) days following
the date of termination, or such later date as may be required pursuant to
Section 4(j) hereof; and (2) Executive shall be eligible to receive a prorated
annual bonus for the Fiscal Year of Termination based upon the elapsed number of
days in the Fiscal Year of Termination through the date of termination applied
to the bonus, if any, that would have been earned by Executive for such fiscal
year if he had remained employed on the normal payment date of such bonus, based
on actual performance under applicable financial metrics, payable at the time
that annual bonuses are paid to employees, or such later date as may be required
pursuant to Section 4(j) hereof.
(b) If Executive’s employment with NCI terminates under circumstances entitling
Executive to payments under subsection (a) above or subsection (d) below, then
for a period of eighteen (18) months commencing on Executive’s date of
termination (the “Initial Coverage Period”), NCI shall continue to keep in full
force and effect all policies of medical and dental insurance with respect to
Executive and his dependents with the same level of coverage, upon the same
terms and otherwise to the same extent as Executive and his dependents were
participating in such policies as in effect immediately prior to the date of
termination (such coverage, the “Date of Termination Coverage”) or, if more
favorable to Executive, as provided generally with respect to other peer
executives of NCI, and NCI and Executive shall share the costs of the
continuation of such insurance coverage in the same proportion as such costs
were shared immediately prior to Executive’s date of termination. The coverage
provided hereunder shall be applied toward the satisfaction of, and shall not
supplement, Executive’s right to continued coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, or any similar state law.
Notwithstanding the foregoing: (i) during the period of coverage, the benefits
provided in any one calendar year shall not affect the amount of benefits
provided in any other calendar year (other than any life-time coverage limits
under the applicable medical plans); (ii) the reimbursement of an eligible
expense shall be made on or before December 31 of the year following the year in
which the expense was incurred; and (iii) Executive’s rights pursuant to this
paragraph shall not be subject to liquidation or exchange for another benefit.
(c) If Executive’s employment is terminated by reason of Executive’s death or
Disability, then this Agreement shall terminate and NCI shall pay to Executive
(or to Executive’s estate in the event of his death) an amount equal to one
times the annual rate of Executive’s then‑current base salary in a single lump
sum in cash within sixty (60) days following the date of termination, or such
later date as may be required pursuant to Section 4(j) hereof. If Executive’s
employment is terminated (1) by NCI for Cause prior to the Transition Date or
(2) by Executive for any reason other than Good Reason prior to the Transition
Date, then this Agreement shall terminate and NCI shall have no further
obligations to Executive or Executive’s legal representatives under this
Agreement. Any resignation by Executive from all positions with the Company and
its subsidiaries prior to March 31, 2018 shall be evidenced by a written
resignation letter to which Executive and the Company are parties, and which
specifies the extent to which the payments and benefits under this Agreement are
to be paid and/or are not to be paid, and in the absence of such a written
resignation letter, the Executive shall not be deemed to have so resigned;
provided, that the requirement of such written resignation letter shall no
longer apply if Executive shall have accepted full-time employment with a third
party.
(d) If a Change in Control shall occur (which, for avoidance of doubt, shall
have the meaning set forth in the 2003 Plan as modified by the 2014 LTI Award
Agreement but shall not be deemed to have occurred solely as a result of
investment funds affiliated with Clayton, Dubilier & Rice, LLC selling equity
securities currently held by them as of the date of this Agreement in the public
market) prior to March 31, 2018 and Executive’s employment is terminated by NCI
without Cause or by the Executive with Good Reason upon or following the Change
in Control and prior to March 31, 2018, Executive shall be entitled to be paid,
as severance pay, two times the annual rate of Executive’s then-current base
salary.
(e) For avoidance of doubt, no severance pay or termination benefits shall be
paid to Executive by reason of a termination of employment occurring on or
following March 31, 2018 unless triggered prior to March 31, 2018 by reason of
Section 3(a), (c) or (d), except that Executive shall be eligible to receive a
prorated annual bonus for the 2018 fiscal year based upon the elapsed number of
days in such fiscal year through the date of termination applied to the bonus,
if any, that would have been earned by Executive for such fiscal year if he had
remained employed on the normal payment date of such bonus, based on actual
performance under applicable financial metrics, payable at the time that annual
bonuses are paid to employees, or such later date as may be required pursuant to
Section 4(j) hereof.
(f) Notwithstanding the foregoing, NCI shall be obligated to provide the
payments described in Sections 3(a) through (d) only if within forty-five (45)
days after the date of termination Executive (or his estate) shall have executed
a release of claims/covenant not to sue agreement in customary form provided by
NCI (the “Release Agreement”) and such Release Agreement shall not have been
subsequently revoked within the revocation period specified in the Release
Agreement. For avoidance of doubt, the Release Agreement shall not impose any
additional post-employment obligations on Executive and shall not require
Executive to waive or release any rights to indemnification and/or insurance
coverage, vested benefits or any benefits under this Agreement.
(g) For purposes of this Agreement, “Cause” shall have the following meaning:
(i) Executive’s willful failure to substantially perform his duties or the
reasonable and lawful instructions of the Board or NCI’s President and Chief
Executive Officer (vacation time and absence



2



--------------------------------------------------------------------------------



due to sickness or disability being excepted herefrom) and such failure
continues for a period of thirty (30) days after written notice by NCI of the
existence of such failure; provided, however, that only one such notice by NCI
need be sent and, if such failure re-occurs thereafter, no further notice and
opportunity to cure such failure shall be required;
(ii) conviction of, or plea of nolo contendere to, a felony, other than a felony
involving the operation of a motor vehicle which does not result in serious
bodily harm to any person;
(iii) a willful act committed by Executive which results in material and
demonstrable harm to NCI or any of its subsidiaries, which, if curable, remains
uncured for a period of thirty (30) days after written notice by NCI of the
existence of such harm; or
(iv) breach or failure by Executive to comply in any material respect with NCI’s
Corporate Governance Guidelines, Code of Business Conduct and Ethics or Employee
Policy Manual (as the same may be amended, restated, extended, supplemented or
otherwise modified in writing from time to time in the sole discretion of the
Board) that is not cured within thirty (30) days after written notice by NCI of
the breach or failure to perform; provided, however, that only one such notice
by NCI need be sent and, if such breach or failure reoccurs thereafter, no
further notice and opportunity to cure such breach or failure shall be required.
For purposes of this definition, no act, or failure to act, on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of NCI. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of counsel for NCI shall be conclusively presumed to be
done, or omitted to be done, by Executive in good faith and in the best
interests of NCI. The cessation of employment of Executive shall not be deemed
to be for Cause unless and until there shall have been delivered to Executive a
copy of a resolution duly adopted by the affirmative vote of a majority of the
entire membership of the Board (excluding Executive, if Executive is a member of
the Board) at a meeting of the Board at which at least a quorum is present
(after reasonable notice is provided to Executive and Executive is given an
opportunity, together with counsel for Executive, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive is guilty of the
conduct described in this definition, and specifying the particulars thereof in
detail.
(h) For purposes of this Agreement, “Good Reason” means any of the following
events that occurs without Executive’s prior written consent:
(i) any reduction in the amount of Executive’s then-current base salary other
than as permitted by the Agreement in connection with the occurrence of the
Transition Date;
(ii) (A) a material reduction in Executive’s title; or (B) a material, adverse
reduction in the duties or responsibilities of Executive relative to Executive’s
duties and responsibilities as described in the Agreement, in the case of each
of (A) and (B) other than as permitted by the Agreement;
(iii) the breach or failure by NCI or its subsidiaries to perform any of its
material covenants contained in the Agreement;
(iv) the breach or failure by a successor to NCI to assume the Agreement or to
perform any of its materials covenants contained in the Agreement;
(v) the failure of the stockholders to re-elect Executive to the Board at the
2017 annual meeting, whether due to failure of NCI to nominate Executive or
failure of the stockholders to approve any such nomination; or



3



--------------------------------------------------------------------------------



(vi) any relocation of Executive’s principal place of employment outside the
Houston, Texas metropolitan area.
In order for a termination by Executive to constitute a termination for Good
Reason, Executive must notify NCI of the circumstances claimed to constitute
Good Reason in writing not later than the thirtieth (30th) day after such
circumstances have arisen or occurred and must provide NCI with at least thirty
(30) days within which to cure such circumstances before terminating employment,
and, failing a cure, Executive must terminate his employment within thirty (30)
days following the expiration of such cure period. Notwithstanding the
foregoing, Executive acknowledges his prior written consent to any
relinquishment of his title of President or Chief Executive Officer or to the
actions relating to the transition to the role of Executive Chairman in
accordance with Section 1 and the related changes in Executive’s compensation
and benefits in accordance with Section 2(b), and NCI and Executive agree that
such actions and changes shall not constitute “Good Reason.”
4.    Miscellaneous.
(a) Expiration of Agreement. This Agreement shall automatically expire and shall
cease to be of force or effect on March 31, 2018, and, if Executive is employed
on such date, Executive’s employment shall be deemed to have terminated at such
time, in each case in the absence of a mutual agreement of the parties that
Executive’s employment should continue following such date; provided, however,
that any obligation to Executive that is due and owing as of March 31, 2018
shall survive the termination of this Agreement and shall be payable in
accordance with its terms.
(b) Coordination of Severance Provisions. If there shall occur a situation in
which Executive is or becomes entitled to more than one of the severance
provisions in this Agreement, such provisions shall be applied without
duplication and Executive shall be entitled to the most favorable of such
provisions. The severance payments to be provided Executive pursuant to this
Agreement upon termination of the Executive’s employment as provided herein
shall constitute the exclusive payments in the nature of severance or
termination pay or salary continuation which shall be due to the Executive upon
a termination of employment and shall be in lieu of any other such payments
under any plan, program, policy or other arrangement which has heretofore been
or shall hereafter be established by NCI or any of its affiliates, including
Executive’s employment agreement.
(c) Modification of Restrictive Covenants. In the event that NCI shall favorably
modify the restrictive covenants to which the senior leadership team of NCI is
subject (excluding, for avoidance of doubt, individually negotiated
modifications agreed to by NCI in connection with executive departures where
such modifications are not extended to the senior leadership team generally),
NCI shall also favorably modify the restrictive covenants to which Executive is
subject to the same extent.
(d) Assignment. Neither NCI nor Executive may assign this Agreement, except that
NCI’s obligations hereunder shall be binding legal obligations of any successor
to all or substantially all of NCI’s business by purchase, merger,
consolidation, or otherwise, and NCI will require any such successor to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that NCI would be required to perform it if no such succession
had taken place.
(e) Executive Assignment. No interest of Executive or his spouse or any other
beneficiary under this Agreement, or any right to receive any payment or
distribution hereunder, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind, nor may such interest or right to receive a payment or distribution
be taken, voluntarily or involuntarily, for the satisfaction of the obligations
or debts of, or other claims against, NCI or his spouse or any other
beneficiary, including claims for alimony, support, separate maintenance, and
claims in bankruptcy proceedings.
(f) Benefits Unfunded. All rights of Executive and his spouse or any other
beneficiary under this Agreement shall at all times be entirely unfunded and no
provision shall at any time be made with respect to



4



--------------------------------------------------------------------------------



segregating any assets of Executive for payment of any amounts due hereunder,
and neither Executive nor his spouse or any other beneficiary shall have any
interest in or rights against any specific assets of NCI, and Executive and his
spouse or any other beneficiary shall have only the rights of a general
unsecured creditor of NCI.
(g) Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties with respect to Executive’s CEO employment
with the Company and the succession matters set forth herein and supersedes and
preempts any other understandings, agreements or representations by or between
the parties, written or oral, which may have related in any manner thereto. For
avoidance of doubt and except as expressly provided herein, nothing in this
Agreement amends, modifies or alters Executive’s rights under any employee
benefit, long-term or other incentive plan in which Executive participates or
has received awards or any rights Executive may have to indemnification,
advancement of expenses and/or insurance coverage under any indemnification
agreement, NCI’s charter or by-laws or insurance policy applicable to Executive.
(h) Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of any other provisions or
conditions at the same time or at any prior or subsequent time.
(i) Governing Law; Validity. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Delaware without regard to the principle
of conflicts of laws. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which other provisions shall remain in full force
and effect.
(j) Section 409A Compliance.
(i) This Agreement shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and applicable Internal
Revenue Service guidance and Treasury Regulations issued thereunder.
Nevertheless, the tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed. Neither NCI nor its directors, officers, employees
or advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by Executive as a result of the application of
Section 409A of the Code.
(ii) Notwithstanding anything in this Agreement to the contrary, to the extent
that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code (“Non-Exempt Deferred
Compensation”) would otherwise be payable or distributable hereunder by reason
of Executive’s termination of employment, such Non-Exempt Deferred Compensation
will not be payable or distributable to Executive by reason of such circumstance
unless the circumstances giving rise to such termination of employment meet any
description or definition of “separation from service,” in Section 409A of the
Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
affect the dollar amount or prohibit the vesting of any Non-Exempt Deferred
Compensation upon a termination of employment, however defined. If this
provision prevents the payment or distribution of any Non-Exempt Deferred
Compensation, such payment or distribution shall be made at the time and in the
form that would have applied absent the non-409A-conforming event.
(iii) Notwithstanding anything in this Agreement to the contrary, if any amount
or benefit that would constitute Non-Exempt Deferred Compensation would
otherwise be payable or distributable under this Agreement by reason of
Executive’s separation from service during a period in which he is a Specified
Employee (as defined below), then, subject to any permissible acceleration of
payment by NCI under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations
order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes): (A) the amount of such Non-Exempt Deferred Compensation that
would otherwise be payable during the six-month period immediately following
Executive’s separation from service



5



--------------------------------------------------------------------------------



will be accumulated through and paid or provided on the first day of the seventh
month following Executive’s separation from service (or, if Executive dies
during such period, within 30 days after Executive’s death) (in either case, the
“Required Delay Period”); and (B) the normal payment or distribution schedule
for any remaining payments or distributions will resume at the end of the
Required Delay Period. For purposes of this Agreement, the term “Specified
Employee” has the meaning given such term in Section 409A of the Code and the
final regulations thereunder; provided, however, that NCI’s Specified Employees
and its application of the six-month delay rule of Section 409A(a)(2)(B)(i) of
the Code shall be determined in accordance with rules adopted by the Board or a
committee thereof, which shall be applied consistently with respect to all
nonqualified deferred compensation arrangements of NCI.
(iv) Each payment of termination benefits under this Agreement shall be
considered a separate payment, as described in Treas. Reg.
Section 1.409A-2(b)(2), for purposes of Section 409A of the Code.
(v) Whenever in this Agreement a payment or benefit is conditioned on
Executive’s execution of a release of claims, such release must be executed and
all revocation periods shall have expired within sixty (60) days after the date
of termination of employment; failing which such payment or benefit shall be
forfeited. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, then, subject to subsection (iii) above, such payment or benefit
(including any installment payments) that would have otherwise been payable
during such 60-day period shall be accumulated and paid on the 60th day after
the date of termination of employment provided such release shall have been
executed and such revocation periods shall have expired. If such payment or
benefit is exempt from Section 409A of the Code, NCI may elect to make or
commence payment at any time during such period.
(vi) If Executive is entitled to be paid or reimbursed for any taxable expenses
under this Agreement, and such payments or reimbursements are includible in
Executive’s federal gross taxable income, the amount of such expenses
reimbursable in any one calendar year shall not affect the amount reimbursable
in any other calendar year, and the reimbursement of an eligible expense must be
made no later than December 31 of the year after the year in which the expense
was incurred. No right of Executive to reimbursement of expenses under this
Agreement shall be subject to liquidation or exchange for another benefit.
(vii) NCI shall have the sole authority to make any accelerated distribution
permissible under Treas. Reg. Section 1.409A-3(j)(4) to Executive of deferred
amounts, provided that such distribution meets the requirements of Treas. Reg.
Section 1.409A-3(j)(4).
(viii) NCI and Executive agree that Executive shall not have a “separation from
service” within the meaning of Section 409A of the Code and applicable Internal
Revenue Service guidance and Treasury Regulations issued thereunder with respect
any compensation subject to Section 409A of the Code, unless and until
Executive’s level of services provided to NCI are less than twenty percent (20%)
of the average level of bona fide services performed by Executive over the
immediately preceding 36-month period.
(k) Amendment. No amendment or modification of the terms of this Agreement shall
be binding upon either of the parties hereto unless reduced to writing and
signed by each of the parties hereto.
(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original.
(m) Successors. This Agreement shall be binding upon, and inure to the benefit
of, the parties hereto and their respective heirs, representatives and
successors.
(n) Notices. Notices required under this Agreement shall be in writing and sent
by registered U.S. mail, return receipt requested, and email to the following
addresses or to such other address as the party being notified may have
previously furnished to the other by written notice:



6



--------------------------------------------------------------------------------



If to NCI:
Todd R. Moore
Executive Vice President, General Counsel and Secretary
NCI Building Systems, Inc.
10943 North Sam Houston Parkway West
Houston, TX 77064
If to Executive:
At the most recent address on file with NCI



(o) Headings. The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of any provision of
this Agreement.
(Signatures on following page)


IN WITNESS WHEREOF, Executive has hereunto set his hand, and NCI has caused
these presents to be executed in its name on its behalf, all as of the date
first above written.
NCI BUILDING SYSTEMS, INC.
/s/ Todd R. Moore       
By: Todd R. Moore
Its: EVP & General Counsel
 
EXECUTIVE
/s/ Norman C. Chambers       
Norman C. Chambers
 














7

